DISSENTING OPINION.
                     ON PETITION TO REHEAR.
In a petition to rehear, counsel for Dancy vigorously present two propositions, (1) that this court erroneously applied, as a test of the casual nature of Dancy's employment, the "regularity" of his employment at the time; and (2) that the regularity of the employment of the defendant corporation's representative, who had engaged Dancy, should be held to bring Dancy within the law.
The second proposition was fully considered and rejected in the original opinion. In employing a chief engineer, in charge of maintenance generally, whose duty it was to engage a carpenter, or other mechanic, as occasion from time to time required, the company did not extend its usual course of business, or occupation, to the doing of carpenter, or like work.
As to the first proposition, counsel misconstrues the opinion. It was not intended to hold, and we think it was not indicated by the language used, that the regularity, *Page 326 
or length of time of the employment of Dancy, was determinative; it is the regularity of the employer's exercise of a given employment that is important, not the regularity of the employee's engagement therein. If the employer "regularly" employs employees in a given class of work, this may be evidence that such work is in the usual course of such an employer's trade, business, or occupation. This is the meaning, we think plain, of the use in the following paragraph of the words "regular employees:"
"It does not appear that this Packing Company maintained a force of carpenters for such work, or was prepared by or through its regular employees to perform it. The Company did not maintain any mechanical department for the purpose of performing repairs or construction work in connection with the operation of its plant. But, when and as the need arose, from time to time, acting through its chief engineer, a workman was called in for such purpose. The odd carpenter job or jobs the occasion appeared to demand being accomplished, the workman called in to perform the work would be released."
This case was given unusually thorough consideration, indicated by the fact that all members of this court were unable to agree, and the questions now raised were directly passed on. The petition is dismissed. *Page 327